DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is bent sent after correcting applicant’s address.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract of the disclosure is objected to because it mentions that “These devices utilize the Casimir effect to efficiently produce more power than they consume during operation…”.  That is violation of the law of thermodynamic and is not possible.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  In paragraphs 0011-0012 the applicant makes mention of “Experiments with a single-layer version prototype of the present invention in the laboratory have demonstrated that the present invention produces more electrical power than is supplied to the device “.  That violates the first law of thermodynamics and is not possible.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “structure containing at least one Casimir-vdW cavity, as described above in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claimed application is directed towards using the Casimir-vdW effect to generate electrical energy.  The specification mentions that that experiments can lead to a device which produces more power than in consumes.  All the claims are directed towards Casimir-vdW effect.  The Casimir effect is physical 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In claim 1, the applicant claims a structure containing at .
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The applicant’s claims “a structure containing at least one Casimir-vdW cavity…” which appears to be related to quantum physics.  It is unclear whether the applicant is trying to claim the Casimir effect or how they are 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuya (PG Pub 20140253641).
Considering claim 1, Furuya (Figure 3A) teaches a device comprising: a structure containing at least one Casimir-vdW cavity which while in operation contains for some portion of time within some portion of said cavity, a fluid (12 + 13 + paragraph 0037); wherein said fluid possesses electromagnetic properties which contribute to the Casimir-vdW forces generated within said Casimir-vdW cavity; wherein some portion of said Casimir-vdW forces are transmitted to a piezoelectric element (70 + paragraph 0040); wherein said structure includes a component which may be utilized to reduce, negate or reverse said Casimir-vdW forces and wherein said structure includes a component by which said Casimir-vdW forces exerted upon said piezoelectric element may be reduced, negated, or reverse by means of applying an electric charge or electric current to said component (the limitation is meet since the structure is taught).
Considering claim 2, Furuya teaches wherein a multiplicity of said Casimir-vdW cavities is incorporated therein (the limitation is meet since the structure is taught).
Considering claim 3, Furuya teaches wherein the Casimir-vdW cavities are arranged in a single layer (the limitation is meet since the structure is taught).
Considering claim 4, Furuya teaches wherein the Casimir-vdW cavities are arranged in multiple layers (the limitation is meet since the structure is taught).
Considering claim 5, Furuya teaches wherein the Casimir-vdW cavities are arranged in such a manner as to exert Casimir-vdW forces upon at least one piezoelectric element from opposing directions (the limitation is meet since the structure is taught).
Considering claims 6-10, Furuya teaches when used to generate an electric current (the limitation is meet since the structure is taught).
Considering claim 11, Furuya teaches a method of manufacturing the device comprising: the creation of standoffs in one or more components by means of hot pressing, photolithography, electron beam etching, ion beam etching or laser ablation; the creation of a subassembly comprised of at least one electrically conductive component joined to an electrically insulating component; the creation of a subassembly comprised of at least one piezoelectric component joined to at least one electrically conductive component and the assembly of said subassemblies and any other needed components to create the device (the limitation is meet since the structure is taught).
Considering claim 12, Furuya teaches a method of manufacturing the device comprising: the creation of standoffs in two or more components by means of hot pressing, photolithography, electron beam etching, ion beam etching, or laser ablation; 
Considering claim 13, Furuya teaches a method of manufacturing the device comprising: the creation of standoffs in two or more components by means of hot pressing, photolithography, electron beam etching, ion beam etching, or laser ablation; the creation of subassemblies comprised of at least one electrically conductive component joined to an electrically insulating component; the creation of subassemblies comprised of at least one piezoelectric component joined to at least one electrically conductive component and the assembly of said subassemblies and any other needed component to create the device (the limitation is meet since the structure is taught); the creation of standoffs in two or more components by means of hot pressing, photolithography, electron beam etching, ion beam etching, or laser ablation; the creation of subassemblies comprised of at least one electrically conductive component joined to an electrically insulating component; the creation of subassemblies comprised of at least one piezoelectric component joined to at least one electrically conductive component and the assembly of said subassemblies and any other needed component to create the device (the limitation is meet since the structure is taught).
Considering claim 14, Furuya teaches when used for providing power to an integrated circuit (the limitation is meet since the structure is taught).
Considering claim 15, Furuya teaches when used for providing power to a mobile communications device or a mobile computing device (the limitation is meet since the structure is taught).
Considering claim 16, Furuya teaches when used for providing power to a mobile communications device or a mobile computing device (the limitation is meet since the structure is taught).
Considering claims 17-18, Furuya teaches when used for providing power to means of propulsion for a land, area, air or space vehicle (the limitation is meet since the structure is taught).
Considering claims 19-20, Furuya teaches when used in place of a chemical, thermal, or nuclear battery; fuel cell; electrical power grid; electrical generator; electrical power plant; or others means of providing electrical power (the limitation is meet since the structure is taught).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN P GORDON/Primary Examiner, Art Unit 2837